Dissenting Opinion by
Mr. Justice Bell:
I would dismiss this Bill of Review to amend and modify a Final Decree — it is unwarranted by the facts or by the law. To reopen and review a final decree which was affirmed and entered by this Court 16 years ago: See The Pennsylvania Railroad Co. v. Dennis J. Driscoll et al., 336 Pa. 310, 9 A. 2d 621 — is highly prej*578udicial to the orderly administration of Justice, as well as unfair and unjust to parties who have acted in reliance thereon for 16 years. Defendants at that time presented no petition for reargument or for modification or clarification of the Court’s Decree, and took no action to challenge or modify or change the Court’s Opinion which declared Sections 2, 4, 5, 6, 7 and 8 of the Full Crew Act of June 1, 1937, to be unconstitutional and then affirmed a Decree which permanently enjoined the enforcement of said Act! Could anything be more specific?
The Courts for centuries have recognized the wisdom and need for certainty and finality in litigation and in the law. As (the present Chief) Justice Steen said in Davis, Trustee v. Pennsylvania Co., 337 Pa. 456, 464, 12 A. 2d 66: “ ‘There would be no security for titles, nor could counsel advise with confidence if we were ready to listen to suggestions for the reconsideration of points solemnly determined by our predecessors Otherwise the law would become the mere football of the successively changing personnel of the court, and ‘the knowne certaintie of the law,’ which Lord Coke so wisely said ‘is the safetie of all,’ would be utterly destroyed.”
If defendants at this late date believe that the aforesaid decision of the Supreme Court deprived them of rights or advantages to which they should be entitled, they still have (and for 16 years have had) an adequate remedy, namely, to ask the Legislature to enact a law (a) which is constitutional, and (b) which gives them the rights and privileges they desire.
The Order presently made by this Court unsettles all law; it substitutes for certainty and finality, uncertainty and confusion; and in the words of Justice Owen J. Robeets in Smith v. Allwright, 321 U. S. 649, 669: . [it] tends to bring adjudications of this tri*579bunal into the same class as a restricted railroad ticket, good for this day and train only.”
For these reasons I dissent from the present Order of the Court.